UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6886


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

FREDERICK I. HOWARD, a/k/a Fred, a/k/a Freddie,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.    Frederick P. Stamp,
Jr., Senior District Judge. (5:04-cr-00009-FPS-JES-13; 5:07-cv-
00003-FPS-JES)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick I. Howard, Appellant Pro Se.      John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Frederick        I.    Howard         seeks    to     appeal         the       district

court’s    order       accepting         the    recommendation              of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues         a     certificate        of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability will

not   issue     absent    “a    substantial             showing        of    the    denial         of    a

constitutional         right.”           28     U.S.C.      § 2253(c)(2)            (2006).             A

prisoner        satisfies       this           standard       by       demonstrating               that

reasonable       jurists       would         find    that     any       assessment            of     the

constitutional         claims       by    the    district      court         is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that Howard has

not   made      the    requisite          showing.          Accordingly,                we    deny      a

certificate       of    appealability             and     dismiss           the    appeal.              We

dispense      with      oral    argument            because       the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                             DISMISSED

                                                 2